NO. 07-08-0371-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

DECEMBER 29, 2008
______________________________


TOM BERNSON d/b/a BERNSON ENTERPRISES,

                                                                                                           Appellant

v.

TRANSIT MIX CONCRETE & MATERIALS COMPANY,

                                                                                                           Appellee
_________________________________

FROM THE 181st DISTRICT COURT OF RANDALL COUNTY;

NO. 57,326-B; HON. JOHN B. BOARD, PRESIDING
_______________________________

Abatement and Remand
_________________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
          Tom Bernson d/b/a Bernson Enterprises, appellant, appeals a judgment of the 181st
District Court of Randall County in favor of Transit Mix Concrete & Materials Company,
appellee.  On December 19, 2008, appellant and appellee, through their counsel, filed a
joint motion to abate the appeal and permit proceedings in the trial court to effectuate a
settlement agreement.  See Tex. R. App. P. 42.1(a)(2)(C) (authorizing same).  The parties
have reached an agreement to settle and compromise their differences and disputes, not
only on the issues which are the subject of this appeal, but also in collateral proceedings.
          Accordingly, we abate this appeal and remand the cause to the 181st District Court
for Randall County, Texas (trial court) for further proceedings.  Upon remand, the trial court
shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing
to determine whether to effectuate the settlement.  
          The trial court shall 1) execute findings of fact and conclusions of law addressing
whether it effectuated the settlement, 2) execute all orders necessary to effectuate the
settlement if it so chooses, and 3) cause to be developed a supplemental clerk’s record
containing its findings of fact and conclusions of law and all orders it may issue as a result
of its hearing in this matter.  Additionally, the trial court shall then file the supplemental
record with the clerk of this court on or before January 28, 2009.  Should further time be
needed by the trial court to perform these tasks, then same must be requested before
January 28, 2009.  Finally, if the settlement is effectuated, the parties are directed to file
a joint motion of dismissal on or before January 28, 2009.  If that deadline is not met, then
the court will reinstate the record and dismiss the appeal for want of prosecution.
          It is so ordered.
 
                                                                                                 Per Curiam